Citation Nr: 0702194	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-16 774	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

(Consideration of whether new and material evidence has been 
received to reopen a claim for service connection for left 
ear hearing loss is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran does not have tinnitus that is related to his 
military service.

2.  The veteran's claim of entitlement to service connection 
for right ear hearing loss was denied by the Board in a 
decision dated in April 1976; the evidence received since the 
Board's April 1976 decision does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for right ear 
hearing loss.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003 and November 2004.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  The veteran was advised of the requirement that 
new and material evidence must be received in order to reopen 
his previously denied claim of service connection for right 
ear hearing loss.  38 C.F.R. § 3.156.  He was also told what 
was required to substantiate the underlying claim.

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured a medical opinion in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Background

The report of the veteran's entrance examination of November 
17, 1960 did not report his hearing acuity, but an 
audiological examination conducted 11 days later, which was 
seven days after entering service, showed that pure tone 
thresholds, in decibels, were as follows (Note:  All 
audiometric findings reported by the military prior to 
November 1, 1967, were reported in ASA units.  For purposes 
of consistency in this opinion, ASA units have been converted 
to the currently used ISO (or ANSI) units.):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
10
65
LEFT
25
0
10
--
5

The veteran's SMRs show that he was seen in March 1962 
complaining of hearing loss in the right ear.  He described 
the hearing loss as being notable for the preceding year and 
a half, and also reported that he had had acute pain for a 
week about six months previously when he was close to jet 
engines; he reportedly was wearing earplugs and sound 
attenuating ear muffs at the time.  

The veteran's SMRs indicate that his hearing was tested 
periodically in his remaining months of military service.  A 
September 1962 treatment note indicated that the veteran's 
hearing difficulty was mainly high frequency hearing loss in 
the right ear, and recommended that the veteran be removed 
from the flight line.  The SMRs show no complaints of 
tinnitus.  October 1962 audiograms showed increased 
thresholds in the right ear in all frequencies-500 to 4000.  

After service, the veteran was treated by a private physician 
for severe chronic otitis media beginning in 1963.  He was 
later diagnosed with Meniere's syndrome, and several 
unrelated disorders. 

The veteran submitted a claim in November 1974 for what he 
termed a right ear injury in 1961.  A December 1974 hospital 
summary, reporting the veteran's stay for dizzy spells, 
showed "very normal hearing in the left ear," with about 20 
dB. hearing loss through the speech frequencies, and a 70 dB. 
loss at 4000 Hz. and a 60 dB. loss at 8000 Hz. In the right 
ear.  This report noted the veteran's history of noise 
exposure in service, but rendered no opinion related to that 
noise exposure, and his current hearing deficit.  The report 
noted that an exact diagnosis was not possible based on the 
data obtained on examination, but noted that the findings 
were suggestive of labyrinthine hydrops of the right ear now 
in remission.  

The veteran was afforded an examination given in June 1975.  
Hearing in the left ear was found to be normal, but hearing 
loss in the right ear was determined to be severe at 4000 and 
8000 Hz.  The examiner diagnosed sensorineural deafness in 
the right ear, due to past acoustic trauma, and noted that a 
diagnosis of labyrinthine hydrops or Meniere's disease was 
warranted for the right ear.  

Service connection was denied in a rating decision dated in 
August 1975.  The RO concluded that the veteran's right ear 
high frequency hearing loss existed prior to service, and was 
not aggravated by service.  The veteran appealed the RO's 
denial to the Board, which, in April 1976, also denied 
service connection.  

The veteran underwent a VA audiological evaluation in 
February 2003 in the course of routine care.  The veteran 
reported bilateral hearing loss, with the left ear hearing 
being better than the right; occasional ear pain; and 
occasional ear pressure that the veteran attributed to wax 
build-up.  He also reported constant bilateral tinnitus since 
the 1960s.  He denied any history of ear infections or ear 
surgeries, reported that he has been diagnosed with Meniere's 
disease and had diabetes.  

Otoscopic inspection revealed a small amount of cerumen in 
both ears.  Audiological examination results were not 
reported in detail, but the examiner reported that the 
examination revealed a right ear mild sensorineural hearing 
loss through 3000 Hz., dropping to a severe to profound loss 
from 4000 to 8000 Hz.  In the left ear there was a mild 
hearing loss at 250 Hz., normal hearing sensitivity from 500-
4000 Hz., and mild to moderate hearing loss from 6000 to 8000 
Hz.  Word recognition was reported as slightly impaired in 
the right ear, and normal in the left.  

In May 2003, the RO received a claim for, inter alia, service 
connection for hearing loss and tinnitus.  The veteran 
contended that the February 2003 VA audiological examination 
indicated that exposure to noise in military service was a 
probable cause for his claimed disorders.  The veteran also 
cited the December 1974 hospital summary discussed above, as 
well as a letter from his private doctor, K. Shireman, M.D., 
which was also of record and considered at the time of the 
earlier denial of service connection.  The veteran also 
contended that his military records show no hearing loss at 
the time of is entry into the military.  

The RO requested a medical opinion from a VA otolaryngologist 
to determine whether it is at least as likely as not that the 
veteran has a current hearing loss and tinnitus due to noise 
exposure during military service, and whether or not any 
increase in his right ear hearing loss during service 
represented aggravation.  The March 2005 opinion by D.J., 
M.D., summarized the veteran's relevant medical history as 
obtained from his record.  On entry into active military 
service, the veteran's left ear was completely within normal 
limits; on the right side he had normal hearing throughout 
the frequencies up to 4000 Hz., at which point he had a 60 
dB. hearing loss.  A 1975 VA hospital examination revealed 
completely normal hearing on the left until 4000 Hz., at 
which he had a 70 dB. loss, and 8000 Hz., at which he had a 
60 dB. loss.  Dr. J. noted that this was basically the same 
hearing acuity the veteran had on entering military service.  

Dr. J. noted that the veteran's file contained no notation of 
ear infections while in service, but that the medical 
evidence of record showed that he had a tonsillectomy four 
years after military service, and that it was noted at the 
time that the reason for the tonsillectomy at 34 years of age 
was because of recurring ear infections.  Dr. J. also noted 
the veteran's history of multiple episodes of vertigo with 
nausea and vomiting, sweating, and possibly fluctuating 
hearing loss, which resulted in a diagnosis of Meniere's 
disease.  He also had a diagnosis of reactive hypoglycemia.  
Dr. J. noted that the veteran's hypoglycemia would give him 
the same symptoms as those related to his Meniere's-like 
syndrome, both of which are metabolic problems that could 
also affect a decreasing sensorineural hearing acuity.  

Dr. J. opined that the veteran's hearing loss was not related 
to military noise exposure.  This opinion was based on the 
fact that the veteran had a high frequency hearing loss on 
the right side on entry into service and the same high 
frequency hearing loss on separation, and that the same 
hearing loss was still evident in 1975 testing.  Moreover, 
the examiner noted that acoustic trauma would affect both 
ears, but the veteran's left ear hearing had remained normal 
throughout the years.  In addition, the veteran's metabolic 
problems with Meniere's and reactive hypoglycemia could 
affect his overall tinnitus and hearing loss.  

The Board notes that Dr. J. did not specifically say that the 
veteran's tinnitus was not related to his military noise 
exposure.  However, an April 2005 addendum to the report 
shows that, in a phone conversation with the doctor, he 
indicated that "the etiology of the veteran's tinnitus is 
the same as the etiology of his hearing loss."  Because Dr. 
J. did not provide an etiology for the veteran's hearing 
loss, but instead provided an opinion as to what did not 
cause the hearing loss, the Board is satisfied that the only 
reasonable construction of the phone conversation is that, as 
with his hearing loss, the veteran's tinnitus is not related 
to military noise exposure.  

III.  Analysis

A.  Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence of a current disability, 
subjective bilateral tinnitus.  And there is medical evidence 
of in-service exposure to acoustic trauma in the form of 
flight line jet engine noise, even though the veteran avers 
that he wore earplugs and acoustical ear muffs on the flight 
line.  However, there is no medical evidence of a nexus 
between the current disability and his military service.  As 
noted, the medical opinion provided by Dr. J., the VA 
otolaryngologist, in March 2005 was that the veteran's 
tinnitus was not related to noise exposure in service.  

The veteran cites the December 1974 hospitalization report, 
saying that the report indicated that the veteran had 
tinnitus in service.  That report, however, contains no such 
opinion.  The report does mention that the veteran reported 
that in about 1963 (after military service) he began noticing 
some hearing loss and, at about the same time, noticed the 
appearance of a waterfall-like noise in his right ear.  There 
was no mention or diagnosis of tinnitus in this discussion 
that led to the conclusion that labyrinthine hydrops of the 
right ear now in remission was the suggested current 
diagnosis.  In sum, the 1974 report did not, as the veteran 
contends, indicate that the veteran had tinnitus in service.  

While the veteran is competent as a layman to describe any 
symptoms he may experience, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render either competent 
medical diagnoses or competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's claimed tinnitus is not traceable to disease or 
injury incurred in or aggravated during active military 
service.

B.  Right ear hearing loss

A decision of the Board becomes final on the date stamped on 
the face of the decision.  38 C.F.R. § 20.1100.  If a claim 
of entitlement to service connection has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108; 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, the veteran's claim of service connection for right 
ear hearing loss was denied in a Board decision dated in 
April 1976.  Since that decision is a final decision, new and 
material evidence must be received in order to reopen this 
claim.  

The evidence of record at the time of the Board's April 1976 
decision consisted of the veteran's SMRs; the report of a 
private audiological examination given in September 1974; 
medical records from the North Kansas City Memorial Hospital; 
a note from Dr. J. K., dated in January 1975 attesting to his 
treatment of the veteran for vertigo, headaches, nausea, and 
syncopal episodes since January 1973; the letter from Dr. 
K.S., the December 1974 hospital summary; the reports of 
several VA audiological examinations given in 1974 and 1975; 
the June 1975 VA examination; and the veteran's arguments as 
expressed in his claim, notice of disagreement (NOD), and 
formal appeal.   

The evidence received since the Board's April 1976 decision 
consists of the February 2003 audiological progress note; 
treatment reports from the VA Medical Center (VAMC) in 
Wichita, Kansas, dated from August 2003 to April 2005, the 
March 2005 VA medical opinion discussed above, and additional 
argument from the veteran.  

The evidence received since the Board's April 1976 decision 
is new in that it was not of record at the time of that 
decision.  It is not material, however, because, by itself or 
when considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Contrary to the veteran's 
contentions, the February 2003 audiological progress note 
offered no opinion as to the etiology of his right ear 
hearing loss.  Similarly, the treatment reports from VAMC 
Wichita do not relate to an unestablished fact necessary to 
substantiate the claim.  Those records relate to the 
veteran's prostate cancer, diabetes, coronary artery disease, 
macular degeneration, and low back pain.  There is a report 
of an audiological visit, but that report merely assessed the 
veteran's current hearing acuity, and made no mention of the 
etiology of his right ear hearing loss.  As noted, the March 
2005 VA medical opinion discussed above specifically opined 
that the veteran's right ear hearing loss was not related to 
any military noise exposure.

In short, there is nothing in the newly submitted evidence 
that establishes an etiological connection between the 
veteran's right ear hearing loss and his military service.  
Since no new and material evidence has been received to 
reopen the veteran's claim of service connection for right 
ear hearing loss, the claim is denied.  


ORDER

Entitlement to service connection for tinnitus is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for right ear 
hearing loss, the application to reopen is denied.  




REMAND

When the Board denied the veteran's right ear hearing loss 
claim in its April 1976 decision, it also determined that any 
defective hearing in the left ear was not incurred in or 
aggravated during service.  This might have been done because 
the issue certified to the Board was "Service connection for 
deafness," without specifying that it was only the right ear 
that had been considered by the RO.  It appears that the RO 
determined that, because it had not previously adjudicated a 
left ear claim, new and material evidence was not required.  
Nevertheless, the Board's April 1976 decision is a final 
decision, and new and material evidence is therefore required 
to reopen and readjudicate the left ear hearing loss claim.  
(Whether the Board was correct in its decision to take 
jurisdiction and decide the left ear hearing loss issue is 
not the question.  That the Board in fact decided the issue 
is the salient point.)

The Board notes that, while the veteran was apprised of the 
requirement that new and material evidence be received in 
order to reopen and readjudicate the right ear claim, the 
same was not done for the left ear hearing loss claim, and it 
was not adjudicated by the RO under the statutes and 
regulations governing the reopening of previously denied 
claims.  The Board must therefore remand in order to ensure 
that the veteran receives the due process to which he is 
entitled.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must apprise the veteran of the 
requirement that, in accordance with 
38 C.F.R. § 3.156, new and material 
evidence be received in order to 
reopen his previously denied 


left ear hearing loss claim.  He 
should be told of the basis for the 
Board's previous denial and 
consequently what is now required to 
reopen.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  He should also be 
instructed as to what is required to 
substantiate the underlying service 
connection claim.  Id.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


